DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered. 
Response to Amendment
The amendment filed on April 19, 2021 has been entered.  Amendment of claim 8 is acknowledged.  Claims 1-7 and 15-20 are withdrawn pursuant to Applicants' election filed on May 15, 2020. Claim 23 has been newly added. Claims 8-14 and 21-23 are currently under consideration in this application.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291). 
Regarding claim 8, Song teaches a chitosan-lysozyme conjugate with excellent emulsifying properties and bactericidal action (Song, Abstract, line 7) formed by a Maillard-type reaction (Song, Abstract, line 1).  Song further teaches the chitosan-lysozyme conjugate has greatly enhanced bactericidal action against Escherichia coli (Song, Abstract, line 5).  

Wang discloses a composite of chitosan and lysozyme has a better bactericidal rate (compared to chitosan or lysozyme alone) (Wang Abstract, lines 7-8).  Wang discloses testing this composition against Staphylococcus aureus (S. aureus), Escherichia coli (E.coli), Pseudomonas aeruginosa (P. aeruginosa) and Candida albicans (M. albicans) (Wang Abstract; as evidenced by Instant Specification ¶ 3: Nontuberculous mycobacteria such as MRSA, Pseudomonas aeruginosa, and pulmonary MAC (Mycobacterium avium complex) are infectious microbes which cause respiratory infectious diseases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Song's chitosan-lysozyme conjugate to suppress the growth of Staphylococcus aureus and Pseudomonas aeruginosa disclosed by Wang, because Wang discloses the composite of both lysozyme and chitosan showed excellent bactericidal effects on the tested strains (Wang Abstract, lines 7-8). Wang also discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang Pg. 289, left column, last paragraph).  Song in view of Wang do not disclose the intended result of suppressing production or proliferation of a microbe past 24 hours; however, Song in view of Wang disclose the active method steps and the limitation is inherently disclosed. 
Regarding claim 9, Song teaches a bactericidal chitosan-lysozyme conjugate (Song, Abstract, line 7).  
Staphylococcus aureus (Wang Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Song's method of applying a chitosan-lysozyme conjugate for bactericidal action against Staphylococcus aureus, because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang Pg. 289, left column, last paragraph). One of ordinary skill in the art would have reasonable expectation for success of the chitosan-lysozyme conjugate taught by Song against MRSA as it is not a methicillin-based antibacterial agent.
Regarding claim 10, Song teaches a concentration 50 µg/ml (5%) of chitosan-lysozyme conjugate effective in inhibiting the growth of bacterium cells (Song p. 463, left column, 3.4 Bactericidal activity of lysosome-polysaccharide conjugates).  Song does not teach bactericidal action of the conjugate against MRSA.
Wang discloses the composite solution of 2 g/L (0.2%) chitosan and 10 g/L (1%) lysozyme has significantly better bactericidal activities against S. aureus than the solutions of chitosan and lysozyme alone (Wang p. 288, right column, ¶ 2; Table 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Song's method for suppressing or killing a bacteria against Staphylococcus aureus, because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang Pg. 289, left column, last paragraph).  
claim 11, Song teaches a concentration 50 µg/ml (5%) of chitosan-lysozyme conjugate effective in inhibiting the growth of bacterium cells (Song p. 463, left column, 3.4 Bactericidal activity of lysosome-polysaccharide conjugates).  Song does not teach bactericidal action of the conjugate against MRSA, wherein a concentration of the complex is 0.01-0.2% by mass.
Wang discloses the composite solution of 2 g/L (0.2%) chitosan and 10 g/L (1%) lysozyme has significantly better bactericidal activities against S. aureus than the solutions of chitosan and lysozyme alone (Wang p. 288, right column, ¶ 2; Table 6). Wang also discloses the bactericidal activities of chitosan against Staphylococcus aureus and Pseudomonas aeruginosa are better than those against Escherichia coli and Candida albicans (Wang p. 287, right column, 2.2 Minimum bactericidal concentration of chitosan, lines 5-8). Table 3 shows the minimum bactericidal concentration of chitosan against S. aureus is 0.5 g/L (0.05%) (Wang p. 287, Table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of the chitosan-lysozyme conjugate in Song's method for suppressing or killing a bacteria by routine experimentation. One of ordinary skill would have been motivated to apply Song's chitosan-lysozyme conjugate to Staphylococcus aureus, because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang Pg. 289, left column, last paragraph).  
Regarding claim 12, Song teaches 50 µg/ml (5%) of chitosan-lysozyme conjugate against E. coli for 30 minutes (Song p. 460, 2.6 Measurement of antibacterial activity to E. coil, lines 1-7). Song does not teach the infectious microbe 
Wang discloses the composite solution of 2 g/L (0.2%) chitosan and 10 g/L (1%) lysozyme has significantly better bactericidal activities against S. aureus than the solutions of chitosan and lysozyme alone (Wang p. 288, right column, ¶ 2; Table 6). Wang further discloses the mixture was incubated with the bacteria for 48 hours (Wang p. 287, left column, ¶ 1, lines 7-9). Table 3 shows the minimum bactericidal concentration of chitosan against S. aureus is 0.5 g/L (0.05%) (Wang p. 287, Table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of the chitosan-lysozyme conjugate and the duration of application in Song's method for suppressing or killing a bacteria by routine experimentation. One of ordinary skill would have been motivated to apply Song's chitosan-lysozyme conjugate to Staphylococcus aureus, because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang Pg. 289, left column, last paragraph).  
Regarding claim 13, Song teaches a concentration 50 µg/ml (5%) of chitosan-lysozyme conjugate effective in inhibiting the growth of bacterium cells (Song p. 463, left column, 3.4 Bactericidal activity of lysosome-polysaccharide conjugates).  Song does not teach the infectious microbe is Pseudomonas aeruginosa. 
Wang discloses the composite solution of 2 g/L (0.2%) chitosan and 10 g/L (1%) lysozyme has significantly better bactericidal activities against P. aeruginosa than the solutions of chitosan and lysozyme alone (Wang p. 288, right column, ¶ 2; Table 6). Wang p. 287, right column, 2.2 Minimum bactericidal concentration of chitosan, lines 5-8). Table 3 shows the minimum bactericidal concentration of chitosan against P. aeruginosa is 0.5 g/L (0.05%) (Wang p. 287, Table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Song's method for suppressing or killing a bacteria against Pseudomonas aeruginosa, because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang Pg. 289, left column, last paragraph).  
Regarding claim 14, Song teaches 50 µg/ml (5%) of chitosan-lysozyme conjugate against E. coli for 30 minutes (Song p. 460, 2.6 Measurement of antibacterial activity to E. coil, lines 1-7).  Song does not teach the infectious microbe is Pseudomonas aeruginosa, the concentration of the complex is 0.2%to 0.5% by weight, or application lasts 6 hours or more.
Wang discloses the composite solution of 2 g/L (0.2%) chitosan and 10 g/L (1%) lysozyme has significantly better bactericidal activities against P. aeruginosa than the solutions of chitosan and lysozyme alone (Wang p. 288, right column, ¶ 2; Table 6). Wang further discloses the mixture was incubated with the bacteria for 48 hours (Wang p. 287, left column, ¶ 1, lines 7-9). Table 3 shows the minimum bactericidal concentration of chitosan against P. aeruginosa is 0.5 g/L (0.05%) (Wang p. 287, Table 3). 
Pseudomonas aeruginosa, because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang p. 289, left column, last paragraph).  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291) and further in view of Kleinschmidt (Kleinschmidt, et al. In vitro exposure of community-associated methicillin-resistant Staphylococcus aureus (MRSA) strains to vancomycin: does vancomycin resistance occur? 2006, International Journal of Antimicrobial Agents, 27: 168-170).
	Regarding claims 21 and 22, Song in view of Wang teaches the infectious microbe is Staphylococcus aureus (Wang p. 284, abstract), but does not teach subcultured or 25 times subcultured methicillin resistant Staphylococcus aureus.	
Kleinschmidt teaches vancomycin-intermediate nosocomial MRSA strains have developed in vitro and in vivo after exposure to vancomycin.  The aim of this study was Kleinschmidt Abstract, lines 2-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for suppressing production or proliferation of a microbe taught by Song and Wang, by applying the lysozyme–chitosan complex to subcultured methicillin resistant Staphylococcus aureus, as taught by Kleinschmidt, because antibiotic resistance increases in subcultured MRSA (Kleinschmidt Abstract, lines 2-8).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291) and further in view of Nakamura 1991 (Nakamura, S. et al. New antimicrobial as evidenced by Nakamura 1992 (Nakamura, S. et al. Bifunctional lysozyme-galactomannan conjugate having excellent emulsifying properties and bactericidal effect, 1992, Journal of Agricultural and Food Chemistry, 40(5): 735-739).
Regarding claim 23, Song teaches the mixtures (lysozyme-powder mixtures) were dissolved in water at 10% (w/v) and freeze-dried.  Powdered lysozyme–polysaccharide mixtures were dry-heated at 60oC under 79% relative humidity in a desiccator containing saturated KBr solution in the bottom for a given time (3 weeks) (Nakamura et al., 1992).  The lysozyme–polysaccharide conjugates were separated from unbound protein and polysaccharide by cation exchange chromatography (Song p. 460, §2.2 Lysozyme-polysaccharide conjugation, lines 5-12; as evidenced by Nakamura p. 735, Col. 2, §Preparation of Lysozyme Conjugate with Galactomannan, lines 4-7: lyophilized lysozyme-galactomannan mixtures in a given weight ratio were stored at 60C for 3 weeks under relative humidities of 65% and 79%, as previously described Nakamura 1991). 
Nakamura 1991 (referenced by Nakamura 1992) discloses the method wherein the mixture (lysozyme-dextran mixture) was incubated at 60oC under a relative humidity of 78.9% in the container saturated with KBr solution for a given time (0-3 weeks) (Nakamura 1991 p. 647, Col. 2, §Preparation of Lysozyme-Dextran Conjugate, lines 1-5).  The 2-week-incubated conjugate possessed an additional characteristic, more stable emulsion formation, compared with the 3-week-incubated conjugate (Nakamura 1991 p. 648, Col. 2, ¶ 1, lines 7-9).
.

Response to Arguments
Applicant’s arguments filed 4/19/2021 have been fully considered but they are not persuasive.  Applicant argues Wang does not disclose a composite of chitosan and lysozyme bound to each other through the Maillard reaction.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims were rejected under 35 U.S.C. 103 over Song in view of Wang.  As detailed in the above rejection, Song discloses a lysozyme-chitosan conjugate, bound via a Maillard reaction, with bactericidal action.  Wang discloses that a composite of chitosan and lysozyme has a better bactericidal rate as compared to chitosan or lysozyme alone against Staphylococcus aureus, Escherichia coli, and Pseudomonas aeruginosa.  Therefore, it would have been obvious to one of ordinary skill to apply Song's chitosan-lysozyme conjugate to suppress the growth of Staphylococcus aureus and Pseudomonas aeruginosa disclosed by Wang. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657